Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 2-26 are canceled. Claims 27, 29, 30, 33 are amended. Claims 34-45 are withdrawn. 
Claims 1, 27-33 are under consideration.

Drawings
2. (previous objection, withdrawn) The drawings were objected to.
Applicant contends: the respective drawings have been corrected.
In view of applicant’s amendments, the objection is withdrawn.

Specification
3. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: the specification has been corrected.
In view of applicant’s amendments, the objection is withdrawn.

Claim Objections
4. (previous objection, withdrawn) Claim 30 was objected to because of informalities:
Applicant contends: claim 30 has been corrected.


5. (new objection) Claims 27, 32 are objected to because of the following informalities:  
As to claim 27, in part (i), the fourth recitation to “deletion” is redundant. Further, even if it were not redundant, there should be a space before the term.
Claim 32 is lacking punctuation and needs a period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
6. (previous rejection, withdrawn) Claims 27, 29 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: claims 27, 29 have been clarified.
In view of applicant’s amendments, the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. (new, necessitated by amendment) Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 29 as submitted 1/12/2022.
Claim 29 recites “the live attenuated ZIKV strain of claim 27, comprising a 3’UTR having an identity in the range of at least 80% to 100% identity to the nucleic acid sequence of SEQ ID NO: 2” (elected species). It is not clear if identity refers to “sequence identity”. Further, it is not clear what the metes and bounds of “in the range of” are. It is not clear if this correlates with “about” or what the metes and bounds of the range of are.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. (new, necessitated by amendment) Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See claim 29 as submitted 1/12/2022.
See also the 35 U.S.C. 112(b) rejection above.
Claim 29 recites “the live attenuated ZIKV strain of claim 27, comprising a 3’UTR having an identity in the range of at least 80% to 100% identity to the nucleic acid sequence of SEQ ID NO: 2” (elected species). It is noted the instant specification does not recite or refer to or provide support for the claim language “in the range of”.
This is a new matter rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. (previous objection, maintained as to claims 1, 27, 30, 32; withdrawn as to claim 33) Claims 1, 27, 30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (“Understanding Zika Virus Stability and Developing a Chimeric Vaccine through Functional Analysis,” mBio 8:e02134-16 (2017)) (cited in applicant’s IDS submitted 10/30/2020) in view of Whitehead et al. (US20100104598)(cited in applicant’s IDS submitted 10/30/2020).
See claims 1, 27, 30, 32 as submitted 1/12/2022.
Applicant contends: the present application teaches a live attenuated Zika virus strain; though ZIKV virus strain and DENV virus belong to the same family of flavivirus and may be similar, per research and studies by the applicant as reported, the ZIKV virus strain has higher thermostability; the higher thermostability is due to an extended loop structure in domain III; both viral genomes showed different structural conformations; the physical structure of the ZIKV virus is entirely different from that of DENV virus.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action. The rejection is considered to be relevant as to amendments in claims 27, 30. 

Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is noted that the instant rejection is an obviousness rejection. It is maintained that in view of Xie et al. and Whitehead et al. one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the instantly claimed invention (See MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.).
It is noted that Xie et al. already teaches chimeric viruses as live attenuated viruses; including ZIKV and DENV-2 viruses containing heterologous prM-E genes; wherein ZIKV proteins have similarity to those of other flaviviruses. While differences applicant points out are noted, applicant has not appeared to demonstrate how such differences are significant, or how such differences would lead to adverse results in view of the combination of the cited references. It is noted that Xie et al. already teaches: Zika virus is a member of the genus flavivirus within the family Flaviviridae; including many flaviviruses such as dengue, yellow fever, West Nile, Japanese encephalitis, and tick-borne encephalitis (p.2); developing chimeric vaccine (title); and as noted above and previously, chimeric flaviviruses such as ZIKV and DENV-2 and wherein ZIKV proteins have similarity to those of other flaviviruses. Further, Whitehead et al. also teaches vaccine development [0018] and that it is known in the art that, for example, vaccine against yellow fever virus, another mosquito-borne flavivirus, serves as a model for the feasibility of developing a live attenuated DEN virus vaccine; additionally, effective live attenuated Japanese encephalitis virus vaccine is used in Asia, and inactivated virus vaccines are available for JE and tick-borne encephalitis virus [0049]. Further, Xie et al. demonstrated the feasibility of generating chimeric ZIKV and DENV-2; wherein both CHV-I and CHV-II could replicate; were highly attenuated; elicited robust antibody responses; the same chimeric approach could be used to engineer ZIKV prM-E into the DENV vaccines (pp. 10-11). Thus, such similarity would appear, absent evidence to the contrary, which it does not appear applicant has provided other than mere indications or statements of differences (including as to thermostability), to provide a teaching or suggestion that would have led one of ordinary skill to combine the references with a reasonable expectation of success (See MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome). Further, such rationales for combining would also at least include (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (See MPEP 2143).
The rejection is maintained for reasons of record.

10. (previous rejection, maintained) Claims 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. in view of Whitehead et al. as applied to claims 1, 27, 30, 32 above, and further in view of Ladner et al. “(Complete Genome Sequences of Five Zika Virus Isolates,” Genome Announc 4(3):e00377 (2016); previously cited).
See claims 28, 29 as submitted 1/12/2022.
Applicant contends: Ladner et al. teaches different isolates; 6% of the sequence of FSS13025 is dissimilar to that of the present application which depicts that FSS13025 and SEQ ID NO: 2 are not identical or same; emphasis of Ladner et al. is to represent complete genome sequences of five Zika virus isolates; the objection of the present application is to develop a live attenuated Zika virus vaccine by incorporating different types of deletions as recited.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, it is noted the scope of the instant claim 1 reads on any such Zika virus strain. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as previously indicated, one of ordinary skill in the art would have been motivated to use strain as taught by Ladner et al. with the strain as taught by Xie et al. in view of Whitehead et al. Xie et al. in view of Whitehead et al. teaches use of Zika virus strain, and Ladner et al. teaches such a Zika virus strain (See MPEP 2144.06: Substituting equivalents known for the same purpose).
The rejection is maintained for reasons of record.

11. (new, necessitated by amendment) Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. in view of Whitehead et al. as applied to claims 1, 27, 30, 32 above, and further in view of Hernandez et al. (US20170296646)(See PTO-892: Notice of References Cited).
See claim 33 as submitted 1/12/2022.
See the teachings of Xie et al. in view of Whitehead et al. above.
Xie et al. in view of Whitehead et al. does not teach parenteral administration.
Hernandez et al. teaches: attenuated Zika constructs (title); for use as vaccines [0003]; for parenteral administration [0058].
One of ordinary skill in the art would have been motivated to formulate for parenteral administration as taught by Hernandez et al. the construct as taught by Xie et al. in view of Whitehead et al. Xie et al. in view of Whitehead et al. teaches administration of Zika vaccine, and Hernandez et al., which also teaches administration of Zika vaccine, teaches methods known in the art for administering Zika vaccine (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
formulating for parenteral administration as taught by Hernandez et al. the construct as taught by Xie et al. in view of Whitehead et al. There would have been a reasonable expectation of success given the underlying materials and methods (administration of Zika vaccine as taught by Hernandez et al. and Xie et al. in view of Whitehead et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
12. To reiterate as indicated in Item #9 of the Non-Final Action issued 2/23/2021, the elected species as recited in claim 31(iii) is free of the prior art of record. Thus, claim 31 in view of the elected species is objected to for depending on a rejected claim.
13. No claims are allowed.
14. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648